Citation Nr: 0919478	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected herpes.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected herpes.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1974.  He served in the Reserves from 1975 to 1992, and in 
the National Guard from September to December 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for hypertension, a back disability and a right knee 
disability, and denied an increased (compensable) rating for 
service-connected herpes.

In October 2006, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of his testimony is associated with the claims 
file.

The veteran has raised a claim of service connection for 
depression secondary to the service-connected herpes.  That 
matter is referred to the RO for appropriate action.  

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
The requested development has been completed, and the case 
was returned to the Board for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran's service-connected herpes disability has not 
involved at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas, or required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during a 12-month 
period.

2.  Hypertension was not first manifest during active service 
or to a compensable degree within a year following discharge 
from active service, and there is no indication that the 
hypertension began during a period of active duty for 
training (ACDUTRA); and the preponderance of the medical and 
lay evidence shows no association between the Veteran's 
hypertension and his service-connected herpes.

3.  The Veteran's current, chronic, back disability was not 
first shown during active service or within a year following 
discharge from active service, nor was a back injury shown to 
have been sustained during a period of ACDUTRA or inactive 
duty for training (INACDUTRA), and the competent medical 
evidence of record indicates that the Veteran's current low 
back degenerative disk disease of the lumbosacral spine is 
less likely than not related to military service or any event 
or condition of military service.  

4.  The preponderance of the medical and lay evidence weighs 
against any relationship between the Veteran's reported in-
service right knee complaints, and his current chondromalacia 
patella of the right knee, and there is no indication that 
the Veteran sustained a right knee injury during a period of 
ACDUTRA or INACDUTRA; and, the competent medical evidence of 
record indicates that the Veteran's current right knee 
disability is less likely than not related to military 
service or any event or condition of military service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for the service-connected herpes have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.118, 
Diagnostic Code 7806 (2001); Diagnostic Code 7806 (2008).

2.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.303 3.307, 3.309, 3.310 (2008).  

3.  The criteria for entitlement to service connection for a 
low back disability are not met.  38 U.S.C.A. § § 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 (2008).  

4.  The criteria for entitlement to service connection for a 
right knee disability are not met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated August 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and a service connection claim, and 
the relative duties of VA and the claimant to obtain 
evidence.  

The initial pre-adjudicatory notice provided to the appellant 
did not specifically comply with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) or with the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
subsequent duty-to-assist letters were sent to the veteran 
after the initial adjudication, in January 2005, October 2006 
and August 2007 and December 2008.  The October 2006 letter 
specifically provided notice of how the VA assigns initial 
ratings and effective dates for any grant of service 
connection, in compliance with the holding in Dingess.  The 
December 2008 letter in particular, provides notice of the 
specific rating criteria pertaining to Herpes, as well as the 
consideration of other factors in determining the appropriate 
rating for a service-connected disability, such as the impact 
of the condition and symptoms on employment and daily life.  
The December 2008 notice letter was followed with a January 
2009 Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a compensable rating for the service-
connected herpes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected herpes disability is rated by 
analogy to dermatitis, or eczema, pursuant to Diagnostic Code 
7806.  A noncompensable disability rating is warranted with 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and no more than topical therapy is required during the past 
12-month period; a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

A portion of 38 C.F.R. § 4.118 was amended during the 
pendency of this appeal.  These amendments, effective on 
October 28, 2008, are limited to the ratings for scars, under 
Diagnostic Codes 7800-7805.  As the Veteran's herpes is not 
rated based on scars, the amendments to the rating schedule 
under 38 C.F.R. § 4.118 do not apply to this appeal.  

The Board has considered rating the Veteran's service-
connected herpes under other Diagnostic Codes in order to 
provide the Veteran with the highest rating available to him.  
However, it does not appear that the Veteran has disfiguring 
scars of the head, face or neck, scars other than that of the 
face, head and neck that are deep or that cause limited 
motion, scars that are superficial and cover an area of 144 
square inches, or greater, are unstable or painful upon 
examination or that cause limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2008).

The medical evidence of record does not support the 
assignment of a compensable rating for the service-connected 
herpes.  VA examinations of September 2004 and August 2008 
note that the Veteran had flare-ups of his herpes, manifested 
by an outbreak of lesions on his penis, although the Veteran 
was not in a period with active lesions at the time of either 
examination.  The Veteran had used Acyclovir ointment daily 
and during periods of flare-ups at the time of the September 
2004 examination, but the August 2008 examination report 
indicated that the Veteran stopped using the ointment after a 
prolonged use.  The Veteran reported using soap and water to 
contain the flare-ups.  In September 2004, the Veteran 
reported flare-ups averaging once per month for three to four 
days; and, in August 2008, he reported flare-ups every two to 
three months with the last flare-up occurring two months 
prior to the examination, and which lasted four days.  The 
Veteran denied any residual problems associated with the 
lesions except during flares, when the lesions are painful.  
The Veteran denied any problems in performing his duties of 
employment as a result of the herpes lesions.  The condition 
was not incapacitating, and functionally, the Veteran was 
independent in activities of daily living, and the herpes 
condition did not restrict him from doing chores at home.  
The Veteran did, however, note that flare-ups occurred with 
stress and/or with intercourse.  

The September 2004 examiner indicated that the approximate 
area of involvement was less than 1% of today body area, and 
he was asymptomatic on the day of the examination.  

On examination in August 2008, there was no skin breakdown, 
ulceration, scarring or disfigurement.  Exposed area was 0% 
and the body surface affected [at that time] was 0%.  The 
diagnosis was herpetic progenitalis, in remission.  The skin 
examination was normal.  

In essence, the Veteran has genital herpes, with occasional 
outbreaks, every couple of months, that last approximately 
four days each.  He previously used a topical ointment for 
treatment with good results, but decided to stop using it.  
The disability did not interfere with his employment or 
activities of daily living.  There is no disfigurement of the 
head, face, or neck, there are no ratable scars, and less 
than 5 percent of the body is affected.  Although topical 
therapy appeared to help, the Veteran, for unknown reasons, 
has chosen to discontinue the use of such therapy.  In light 
of the foregoing, the criteria for a compensable rating by 
analogy to dermatitis or eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 are not met.  

At his video conference hearing in October 2006, the Veteran 
testified that he had breakouts all the time, that occurred 
not only on his penis, but also in his mouth, eyes, stomach, 
legs, buttocks, bust and the neck.  This testimony is 
inconsistent with the other evidence of record.  Neither the 
September 2004 examination report, nor the August 2008 
examination report (which was conducted after the video 
conference) notes any areas other than the penis on which the 
herpetic lesions appear.  Particularly significant is the 
fact that the undersigned remanded the claim back to the RO 
specifically to have the Veteran re-examined, given his 
testimony that the service-connected herpes essentially 
covers/affects more than 5% of his body.  Despite the 
Veteran's assertions at his video conference, he did not 
provide the examiner in August 2008 with the same history.  
The August 2008 examination report contains absolutely no 
report of, or finding of, herpes flare-ups anywhere on the 
Veteran's body except in the genital area.  

The Veteran is certainly competent to state the he has a rash 
on various body parts including, but not limited to the 
penis.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Given the inconsistencies between the Veteran's lay 
testimony, and his self-reported history at VA examinations 
in 2004 and 2008, his lay statement, essentially asserting 
that his herpes affects an extensive portion of his body, 
when weighed against the examination reports of 2004 and 
2008, carries no probative value.  

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected herpes; there is 
no doubt to be resolved; and a compensable rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Service Connection

The Veteran seeks service connection for hypertension, a back 
disability, and a right knee disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a) (1999) 
(implementing statute).  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State. 38 
C.F.R. § 3.6(c)(3) (1999).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Hypertension 

The Veteran seeks service connection for hypertension.  He 
argues that his service-connected herpes disability 
essentially aggravates his hypertension.  

The STRs from active duty are negative for findings or a 
diagnosis of high blood pressure.  A review of the STRs from 
the Veteran's reserve service indicate that the Veteran's 
blood pressure readings began to rise during this time 
period, as noted on various periodic examination reports from 
1980 through 1992.  It is unclear exactly when the Veteran 
was diagnosed with hypertension, but it was clearly sometime 
after active service.  At a VA examination in August 2008, 
the Veteran reported that he was diagnosed with hypertension 
at some point during the 1980's.  This is consistent with the 
medical evidence of record, and there is no competent medical 
evidence of record linking the Veteran's post-service 
diagnosis of hypertension to his period of active service.  
Similarly, there is no evidence that the Veteran developed 
hypertension during a period of ACDUTRA.  In light of the 
foregoing, service connection for hypertension on a direct 
basis is not warranted.  

The Veteran maintains, however, that his hypertension was 
either caused, or aggravated, by the service-connected 
herpes.  There is no competent medical evidence to support 
the Veteran's assertions.  The August 2008 VA hypertension 
examination noted a diagnosis of hypertension, but opined 
that the Veteran's hypertension was more likely than not 
essential, and the medical literature and textbooks did not 
support herpes causing hypertension.  Additionally, the 
examiner indicated that there was no evidence of record 
showing that the Veteran's herpes worsened or aggravated his 
hypertension.  Similarly, the August 2008 VA skin examiner 
noted no evidence of hypertensive cardiovascular disease and 
stated that there is no association with hypertension and 
genital herpes.  

In essence, there is no competent medical evidence to support 
the Veteran's theory that his hypertension was caused or 
aggravated by the service-connected herpes.  The veteran is 
certainly competent to testify as to symptoms such as stress 
and anxiety, which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Moreover, a lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
opining that his hypertension is caused or aggravated by the 
service-connected herpes.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for hypertension on either a direct or 
secondary basis; there is no doubt to be resolved; and 
service connection for hypertension is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Orthopedic claims - back and right knee

The Veteran's service treatment records STRs show that the 
Veteran was treated in July 1974 for back strain.  Robaxin 
was prescribed, as needed, and there was no follow up.  The 
Veteran reported recurrent back pain at discharge, by 
checking the appropriate box on his July 1974 Report of 
Medical History; however, the examiner at discharge did not 
indicate any diagnosis of a back disability.  Moreover, 
subsequent periodic examination reports from his service in 
the Reserves, including in 1976, 1980, 1983, and 1985, do not 
show complaints or findings of a back disability until August 
1989.  A 1985 examination report noted that the Veteran took 
Flexiril for muscle spasms, but the specific location of the 
spasms was not documented.  Records from 1989 note that the 
Veteran had a diagnosis of herniated nucleus pulposus at L5-
S1.  These records do not indicate that the Veteran sustained 
an injury to the back during ACDUTRA or INACDUTRA.  

Regarding the Veteran's right knee, the STRs show that the 
Veteran was first treated for right knee pain in August 1973.  
The Veteran reported that he injured his knee while playing 
football.  The pain was on the medial and lateral surface of 
the knee.  The impression was a strained ligament.  The 
Veteran was given an ace bandage and told not to run for 48 
hours.  In November 1973, the Veteran complained that his 
right knee gave out once per week, and he related it to a 
history of childhood injury with glass in the knee.  The 
glass was removed, but he felt that it was related to the 
present problem.  Examination indicated a very stable [knee] 
joint and no effusion.  An ace wrap was prescribed.  There 
was no additional mention of knee pain and the discharge 
examination from 1974 was negative for any complaints, 
findings or diagnosis of a right knee disability.  

Post service medical records include a July 2002 VA x-ray 
report of the Veteran's right knee.  The bones and joints of 
the right knee were intact.  There was no evidence of 
arthritis, bone destruction, fracture, dislocation or joint 
effusion.  The impression was normal right knee.  This is the 
first post-service medical evidence regarding the right knee.

At his personal hearing in October 2006, the Veteran 
testified that he told his doctors at discharge that he had 
back trouble.  This is consistent with his 1974 Report of 
Medical History.  The Veteran reported that he injured his 
back in Germany, was given a muscle relaxer, and that he 
still had problems with his back today.  Regarding the right 
knee, the Veteran testified that he first injured his knee in 
1973.  This is also consistent with the STRs.  The Veteran 
also testified that he has received treatment for his right 
knee since that time, and occasionally saw a doctor for 
current knee pain.  

Although the Veteran reported on his 1974 separation 
examination that he had back trouble, no diagnosis was 
provided at that time, and in fact, no diagnosis of a back 
condition was indicated until 1989, during reserve service.  
Similarly, although the Veteran reported right knee pain in 
service, there was no diagnosis or complaints of a knee 
disability at discharge in 1974, and the first post-service 
evidence referencing the right knee was in 2002.  

At examination in September 2008, the Veteran reported low 
back pain and aching pain in the right knee.  X-rays of the 
lumbar spine revealed some narrowing at L5-S1 interspace.  
Otherwise, there were minimal degenerative changes.  X-rays 
of the right knee revealed a slightly reduced medial tibial 
femoral joint space.  No acute fracture or dislocation was 
noted.  There was no joint effusion.  The impression was L5-
S1 degenerative disc disease and minimal chondromalacia 
patella and degenerative changes of the right knee.  

The examiner reviewed the claims file and noted the in-
service treatment for right knee pain in 1973 and back pain 
in 1974.  The examiner further indicated that no additional 
information regarding his right knee was found until the 2002 
x-ray report.  The examiner opined that it was not as likely 
as not that the Veteran's current complaints regarding his 
back and right knee were the direct and proximate result of 
any incident or occurrence in service.  Based upon review of 
the evidence of record, the examiner indicated, "The 
preponderance of the evidence of record does not support the 
claimed nexus of a back and right knee condition as being 
secondary to his active military service.  

In essence, the STRs show treatment for acute back and right 
knee pain/strain.  There is no indication that the Veteran's 
back or knee pain in service were the onset of chronic 
conditions.  Although the Veteran reported on his 1974 Report 
of Medical History that he had back trouble, it is 
significant that his initial complaints of back pain noted on 
the STR dated July 10, 1974, came only two days prior to the 
July 12, 1974 date on which the Report of Medical History was 
filled out.  Moreover, there is a period of over ten years 
during which the Veteran was afforded periodic examinations 
during reserve service that are completely negative for 
complaints, findings or diagnosis of a chronic back 
disability.  

Likewise, the Veteran's treatment for right knee pain noted 
in 1973 was not shown to be the onset of a chronic condition 
that was continuously treated since active service discharge.  
As explained by the August 2008 examiner, there is absolutely 
no evidence of continuity of symptomatology of any chronic 
knee condition from the time of discharge in 1974, and as 
noted above, the STRs from the reserves show a break in 
continuity of symptoms attributable to the back from 1974 
until 1989.  

This evidence weighs against the Veteran's assertion of a 
medical nexus between military service and his low back and 
right knee complaints and, in fact, suggests that his current 
chronic low back disability and right knee disability had 
their onset long after military duty.  Additionally, there is 
no indication in the record that the Veteran injured his back 
or knee during a period of ACDUTRA or INACDUTRA.  Further, 
the Board places significant probative value on the reported 
absence of treatment for many years.  This suggests that the 
post-service symptomatology reported in the 1989 regarding 
the back, and in 2002 for the right knee, is too remote in 
time to support a finding of in-service onset of a chronic 
disability that continued to the present day, particularly 
given the lack of continuity of symptomatology from military 
discharge in 1974 and the more current treatment.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Although the Veteran is certainly competent to state that he 
has suffered from right knee pain and back pain since active 
duty, that testimony is outweighed by the objective findings 
showing no continuity of symptomatology after discharge from 
service and the medical opinion provided following a review 
of the record.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  In this regard, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  As noted, the lay 
evidence in this case is outweighed by the objective 
findings, and the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

In light of the foregoing, the preponderance of the evidence 
is against the claims of service connection for a back 
disability and a right knee disability; there is no doubt to 
be resolved; and service connection for back and right knee 
disabilities is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

A compensable rating for the service-connected herpes is 
denied.  

Service connection for hypertension is denied.  

Service connection for back disability is denied.  

Service connection for a right knee disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


